Citation Nr: 0432923	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-35 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher rating for service-connected discoid 
lupus erythematosus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1966 to April 
1969.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 2003, a statement of the 
case was issued in September 2003, and a substantive appeal 
was received in November 2003.  The Board therefore has 
appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the September 2004 hearing, the veteran submitted a VA 
Form 21-4142 consent to release medical records concerning a 
July 2004 illness from a Doctor Chendraj.  The claims file 
does include records from Doctor Chendraj from prior years, 
but the veteran requested that these additional records from 
2004 be obtained and considered.  The veteran also testified 
that he had received recent VA treatment.  He specifically 
mentioned VA facilities at "Canton," "Ray Park," and 
"Cambridge."  Appropriate action to obtain the above-
mentioned private and records is necessary before the Board 
may proceed with appellate review.

Additionally, at the September 2004 Board hearing, the 
veteran testified that he experienced various other symptoms 
involving the joints, muscles and nerves which he believes 
are manifestations of his service-connected discoid lupus 
erythematosus.  A determination as to what symptomatology is 
attributable to the discoid lupus erythematosus is medical in 
nature and must be addressed by medical personnel.  Under the 
circumstances, the Board believes medical clarification is 
necessary.  The veteran indicated at the hearing that he was 
willing to report for additional VA examination. 

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should take appropriate action 
to request copies of all post-service 
medical records from July 2004 on from 
Doctor B. U. Chendraj, M.D. at 1515 Maple 
Drive, Cambridge, OH.

2.  All VA treatment records from May 
2003 on should be obtained from VA 
facilities which the veteran indicated 
were located at "Canton," "Ray Park," 
and "Cambridge."  

3.  The veteran should be scheduled for 
an appropriate VA examination(s) to 
ascertain the severity of all 
symptomatology attributable to his 
service-connected discoid lupus 
erythematosus.  It is imperative that the 
claims file be made available to the 
examiner(s) for review in connection with 
the examination.  Any medically indicated 
special tests, should be accomplished if 
medically feasible.  The appropriate 
examiner(s) should clearly indicate 
exactly what symptoms are attributable to 
the service-connected discoid lupus 
erythematosus, to include a specific 
opinion as to whether any claimed muscle, 
joint, and nerve symptoms are associated 
with the service-connected discoid lupus 
erythematosus.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is warranted 
under all rating criteria which may be 
applicable.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded and opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




